United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1820
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Kelly R. Flow,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 6, 2007
                                Filed: April 10, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Kelly R. Flow appeals the 168-month prison sentence the district court1
imposed after she pleaded guilty to a drug conspiracy. In a brief filed under Anders
v. California, 386 U.S. 738 (1967), her counsel argues that Flow’s sentence is
unreasonable because Flow and a codefendant were equally culpable, yet the
codefendant received a 100-month prison sentence as a result of the government’s
substantial-assistance motion.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We enforce the broad appeal waiver included in Flow’s plea agreement. The
plea colloquy reflects that Flow understood and voluntarily accepted the terms of the
plea agreement, including the waiver; this appeal falls within the scope of the waiver;
and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (discussing enforceability of appeal waiver); see also United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we enforce the waiver and dismiss the appeal. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-